FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARIFFIN DARMAWAN,                                 No. 07-74702

               Petitioner,                        Agency No. A096-496-734

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ariffin Darmawan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for

review.

      Substantial evidence supports the IJ’s determination that the isolated mall

incident and general harassment and discrimination Darmawan experienced, even

considered cumulatively, did not rise to the level of persecution. See id. at

1059-60. Further, even as a member of a disfavored group, Darmawan failed to

demonstrate the requisite individualized risk of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003); see also Wakkary, 558 F.3d at

1066 (“An applicant for withholding of removal will need to adduce a considerably

larger quantum of individualized-risk evidence to prevail”). Accordingly,

Darmawan’s withholding of removal claim fails.

      Substantial evidence supports the IJ’s denial of CAT relief because

Darmawan failed to establish it is more likely than not he will be tortured if

returned to Indonesia. See id. at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74702